Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page1of7

In the Cirewit Court of the State of Oregon

 

 

 

 

 

 

Multnomah
Lo. For the County of
AMANDA LOPRESTI,
: Plaintif{(s), :
* 19CV25762
~- THE KROGER CO., an Ohio corporation, — , Case No.

 

SUMMONS

 

 

 

 

 

Defendant(s). ]
CORPORATION SERVICE COMPANY
1127 Broadway Street NE, Suite 310
meena Salem,-Oregon-97361

Registered Agent for The Kroger Co.

 

 

 

 

Defendant _.._.

You are hereby required to appear and defend the complaint filed against you in the above entitled action within thirty (30)
days from the date of service of, this summons upon you, and in case of your f failure t to do. so, for want thereof, plaintifi(s will apply
to the court for the relief demanded in the complaint.’. i853.’ one §

 

   

 

NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY! SIGNATURE OF @ ATTORNEY C AUTHOR FOR PLAINTIFF

You must “appear” in this case or the other side will win automatically. To Scott N. Hunt, OSB #923433
“appear” you must file with the court a legal document called a “motion” or ; ~
“answer.” The “motion” or “answer” must be given to the court clerk or adminis- “Law  Whorrisou | Street, Suite 521 BAR NO. (IF ANY)
trator within 30 days along with the required filing fee. It must be in proper form > ;
and have proof of service on the plaintiff's attorney or, if the plaintiff does not..." t
have an attorney, proof of service upon the plaintiff, Portland, Oregon 97205 “(503) 248-0504

If you have any questions, you should see an attorney immediately. tt you st

need help In finding an attorney, you may contact the Oregon State Bar's Lawyer CTY. pA STATE aip PHONE
Referral Service online at www.oregonstatebar.org or by calling (603) 684-3763 (503)248-2 131 shunt@busseandhunt.com

 

 

 

 

 

(in the Portland metropolitan area) or toll-free elsewhere in Oregon at (600) FAX OFAN) “""FTORNEYS EMAILADDRESS GFANY)
452-7636. :
&

TRIAL ATTORNEY IF OTHER THAN ABOVE (TYPED OA PRINTED) BAR NO,
¥
Torey i

{O° THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby ditected to serve a true copy of this sum-
mors, together with a true copy of the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to whom or
which this summons is directed, and to make your proof of service on the rey hereof or upon a separate similar document which
you shall attach hereto. « Vat,

aw Pa hatn.

 

 

       

Son. tag Boyeb soa. uate ware opty et “4 Satan reve gse sat “bat fin inf RTA, : Late Gyaet {
«fate Gado d ote tee oF EM PES pe hon wk Be wa chive teh a fom Uedt alg aust i hart dite dayed watt.
tephra ain eet ua tee Pt ty bye ay note ‘ asa mE ee - Exhibit A
. Page 1 of 7
: Jo vif ' . “thy t : ‘ . 1 .
" FORM ‘tio. Figo SUMMONS
According to ORCP 7A, “a true copy of a summons aid coniplaint” means ah exdct’ and. eorptet copy of 7 © 1985-2011 Stevens-Ness Law Publishing Co,
the original documents. No signed certification to that effect Is necessary. . eo ce Portland, oR wwustevensness. com

“bss gw

Page1— SUMMONS. - * NO PART OF ANY: STEVENS-NESS FORM May BE REPRODUCED IN ANY FORM OR BY ANY ELECTRONIC OR MECHANICAL MEANS.

ae See te tae ty . Pogo ite ’ 1
~ on 2 ved a at

Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page 2of7

PROOF OF SERVICE

STATE OF County of ) ss.
Thereby certify that I made service of the foregoing summons upon the individuals and other legal entities to be served, named below, by delivering or leav-
ing true copies of the summons and the complaint mentioned therein, certified to be such by the attorney for the plaintiff, as follows:
Personal Service Upon Individual(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Upon , by delivering such true copies to
- » personally and in person,
at on 2 , at -. o’clock NM.
Upon , by delivering such true copies to
; personally and in person,
at . OD sat o'clock M
Oo es -,'-? Substituted Service Upon Individualis)* 20 sey
Upon Me ee pn __...., by delivering such true copies at hisfher dwelling house
or usual place of abode, to-wit: - - _ seep pees ’
“to Se ” none ee ron-~—ae++» who is a person 14 years
of age or older and a member of the household of the person served on cy at otelock —. JM.
Upon : Lenn by delivering such true copies at his/hier dwelling house
or usual place of abode, to-wit: . Z oe . _ a
“£0 amine nie . . a . an who is a person 14 yedirs
of age or older ahd a ‘dembes of the household of the person served: on : » at : - o'clock _M.
: “Office Service Upon individual(s); oe wee SF ie uke :
Upon 2. - nee Ss at at the office which he/she maintain’ for the conduct of
business at nena as fee : ~ Leen aay
by leaving such true copies with . = : : , the person who
is apparently in charge, on : . : , during normal working hours, at .._--._.. 0” slock, =—-M.
Mail Service Upon Individual{s)** —- -

Upon : wie toh : sannieiny DY mailing such true copies to him/her by first class

mail and ALSO by (check one): (1 certified or ‘registered mail with retum receipt requested o expregs mail.
Service Upon ‘Tenani(s) of a Mail Agent -" .

  

te

 

a . by delivering such true copies to

   

Upon

, a person boparenty in charge Of ac ey

 

 

 
 

which is the place where the mail agent receives mail for the tenant(s), its address being -

the, Sones it see

      
  
 

Limited Parton, cia anid Lined Lia Patinerahipa or Uninc Assabiations -

or OF. ea LiMiTED LIABILITY, COMPANY, EtG, i

   

bea ey! Soe Pt if

 

 

 

 

 

  
 
 

Bikes Shoe

gen panes aig agent,

Sa tt lta na I further certify that I a am 4 conipétent pérson-18 years of age or older and a rés-"
co ' «+ ident of the state of Servicé ofthe State of: Oregon, and that Lam-not a party to

“ ora officer; diréctor'e or einployee, of, | ‘nor tidmey for a ny party, corporate or
“otheiwisé; that the’ ‘person, firm dr corporation served by'iieis the identical p per-

 

     

 

Sheriff

 

 

 

 

 

 

-+ ‘son, firm.or cotporation hamed-in: the actions vvbe oe “ieee,
; Dated : . . ane
hoped Deputy., ‘ . . . .
SIGNATURE
TYPE OR PRINT NAME

 

 

    

 

 

AAUP Se

        
    

The sigiiatues itngs t on the left should be used only:
‘tains most, bit not all, of the permissible mathads,
ble service methods" we sect ti ular ‘patties. "~
‘Where substituted of Sed, the plaintiff, a8 Soon as casey pesaten stiati cause sto be mailed, by tirst class: mail, true copies of thé summons and the. ‘complaint to
the dolendant at aoteadants dwelling jhouse of sual place of abode, together with a statement of the date, tine and place at which sich service was. made; Use: SN Form No, 1149, Notice
‘of Substituted or Office Service; or the equivalent. _

“Service by imall may be madé wher required or allowed by ORGP Torby statute, except as otherwise parmlited. if the simmons and complaint, are malted, this: certification may be made
either by the person conipletiri ‘the malling or by the attorney for any party, stating the circumstances of mailing aid Including the return tecelpt as an attachment: An attorney com-
pieting the malling should delete “, nor altorney for” from the fast paragraph of this document, Failure ta Serve a surimons in accordance with ORCP 7 and other Spplicable rules and
Statutes may affect or r hullity the validity ‘of such service: . .

“Where service upon, a Aenant of a malt: agent is’ used, the’ ptaineitt, as soon as reeset possible, ‘statr cause to he malied, by first class mall, true coples ot the summons and the
” complaint to the defendant(s) at the ‘address at-which the maif'agent recelvas mail for the defendant(s), and to any other malting’ address of the defendant(s s)- then, known ta,the’ ‘plalntitt,
tog ther with @ statement of the date, tiiré,.and place at which delivery was mado. ae Choe tte ye : Exhibit A Skt

Page 2 SUNMONS. EM a fay tet lee ey nt Meo te mearineede
Page 2 of 7

 

NS . ony, : .
an Oregon county: vata or deputy. All other servers shoutd complete ‘the certification on the right. The Prost of Service shove con-
ervice. For example, this’ form does not Inchide proot of service upon a minor or incompetent person. Sea oRcP 7D for fermisst-

 

      

  

 
nN

oO fF NN HR OR OO

10
11
12
3
14
15
16
17
18
19
20
21
22
23
24
25
26

Page

Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page 3of7

6/11/2019 10:13 AM
19CV25762

IN THE CIRCUIT COURT OF THE STATE OF OREGON

FOR THE COUNTY OF MULTNOMAH

AMANDA LOPRESTI, Case No.
Plaintiff, COMPLAINT
(injured Worker Discrimination;
Vv. Statutory Discrimination; Wrongful
: Discharge)
THE KROGER CO,, an Ohio corporation,
CLAIMS NOT SUBJECT TO
Defendant. MANDATORY ARBITRATION

Prayer Amount: $600,000
Filing Fee Statute: ORS § 21.160(c)

 

 

Plaintiff alleges:
FIRST CLAIM FOR RELIEF
(Injured Worker Discrimination)
1,
Plaintiff is a resident and citizen of the State of Oregon.
2.
Defendant is an Ohio corporation. At all material times Defendant employed six or
more employees in the state of Oregon. At all material times Defendant acted through agents
and employees, who at all material times acted within the course and scope of their agency

and employment for Defendant.

1 - COMPLAINT

BUSSE & HUNT
Attorneys at Law
521 AMERICAN BANK BUILDING
621 S.W.MORRISON STREET _.
PORTLAND, OREGON 97205 Exhibit A
TELEPHONE: (503) 248-0504
. Page 3 of 7

 

 
Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page 4of7

1 3,
2 Defendant employed Plaintiff from on or about November 11, 2012 until May 14,
3
2019, when Plaintiff was terminated, Prior to Plaintiff's termination, and on or about
4.
5 February 20, 2019, Plaintiff suffered a work-related injury to her shoulder and lower back
6 and filed a workers’ compensation claim.
7 4,
8 Defendant terminated Plaintiff in substantial part because she suffered a work-related
9
injury, and/or filed a workers’ compensation claim, and/or had invoked and/or utilized the
10
u benefits and procedures of the workers’ compensation laws of the state of Oregon.
12 5.
13 As a result of said discrimination, Plaintiff has suffered and continues to suffer
14 emotional distress all to her non-economic damage in an amount to be proven at trial, which
15
sum is alleged to be $500,000.
16
6.
17
18 As a further result of said discrimination, Plaintiff has suffered and continues to suffer
19 economic damages in an amount to be proven at trial, which amount is alleged to be not
20 greater than $100,000.
21
7.
22
Defendant acted with malice and/or demonstrated a reckless and outrageous
23 . .
24 indifference to a highly unreasonable risk of harm and acted with a conscious indifference to

25 the health, safety and welfare of Plaintiff, and Plaintiff reserves the right to allege punitive

26 damages pursuant to ORS 31.725 and 31.730.

Page
BOSSE & HUNT
Altorneys at Law
521 AMERICAN BANK BUILDING
Sat $.. MORRISON STREET Exhibit A
‘TELEPHONE: (503) 248-0504 . Page 4 of 7

2 - COMPLAINT

 

 

 
Ww me OW te

oOo S&S “ME DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Page

3 ~ COMPLAINT

Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page5of7

8.

Plaintiff is entitled to her reasonable attorneys’ and expert witness fees pursuant to

ORS 659A.885 and ORS 20.107, respectively.
SECOND CLAIM FOR RELIEF
(Statutory Discrimination - ORS 654.062)
9.
Plaintiff realleges paragraph 1 through 8.
10.

Prior to Plaintiff's termination she reported to Defendant and/or opposed what she
believed in good faith to be unsafe conditions or unsafe work practices, related to being
required to use a step stool that was prone to tipping over when in use.

11.

A substantial factor in Defendant’s termination of Plaintiff was that she had reported
to Defendant and/or opposed what she believed in good faith to be unsafe working conditions
and/or work practices.

12,
Plaintiff is entitled to her reasonable attorneys’ and expert witness fees pursuant to
ORS 654.062; ORS 659A.885 and ORS 20.107, respectively.
THIRD CLAIM FOR RELIEF
(Wrongful Discharge)
13.

Plaintiff realleges paragraph 1 through 7, 10 and 11.

BUSSE & BUNT
Attorneys at Law
521 AMERICAN BANK BUILDING
621 S.W.MORRISON STREET
PORTLAND, OREGON 97205 Exhibit A
‘TELEPHONE: (503) 248-0504 .
Page 5 of 7

 

 
Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page 6of7

 

1 14,

2 Plaintiff was terminated in substantial part for pursuing an important employee-

3

related right to work in a safe work environment and/or to use safe equipment.

4

5 WHEREFORE, Plaintiff prays for judgment as alleged in the claims stated above.

6 DATED this 11" day of June, 2019.

7 BUSSE & HONT

8

9
10 SCOTT N. HUNT, OSB #923433

Telephone: (503) 248-0504
ul shunt@busseandhunt.com
2 Of Attorneys for Plaintiff Amanda Lopresti
13 TRIAL ATTORNEY:
4 SCOTT N. HUNT, OSB #923433
15
16
17
18
19
20
21
22
23
24
25
26
Page
4 - COMPLAINT BUSSE & HUNT
Attorneys at Law
521 AMERICAN BANK BUILDING
621 S$. MORRISON STREBT Exhibit A
PORTLAND, OREGON 97205

‘TELEPHONE: (503) 248-0504 Page 6 of 7

 
Case 3:19-cv-01117-HZ Document1-1 Filed 07/18/19 Page 7 of 7

   

CSC

 

LYN / ALL

. . Transmittal Number: 19976231

Notice of Service of Process Date Processed: 06/20/2019
Primary Contact: Venessa C. Wickline Gribble

The Kroger Co.

1014 Vine Street
Cincinnati, OH 45202-1100

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

The Kroger Co.
Entity ID Number 2171751

The Kroger Co.

Amanda Lopresti vs. The Kroger Co.
Summons/Complaint

Discrimination

Multnomah County Circuit Court, OR
19CV25762

Oregon

06/19/2019

30 Days

csc

Personal Service

Scott N. Hunt
503-248-0504

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

Exhibit A
Page 7 of 7
